DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Pursuant to the applicant’s response filed 28 May 2021, the amendments to the claims have been entered into the application. By this amendment, no claims have been added or cancelled, claims 1-6, 8-19, and 21-24 are currently pending in the application, with claims 1-3 & 24 withdrawn from consideration.  The claims have been considered and the rejections have been revised to address the new claim limitations as presented below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 4-6, 8-19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication 2008/0307954 by Fluhr et al (Fluhr).
Regarding claim 4, Fluhr discloses a gas block assembly for a firearm having a barrel (See at least Figure 2, clearly illustrated), comprising: a gas block defining a barrel opening configured to receive the barrel of the firearm (Contains element 10, See at least Figure 2, clearly illustrated), a gas tube opening (Contains element 15), a passageway extending laterally away from the barrel opening to the gas tube opening (See Figures, clearly illustrated), and a vent opening intersecting the passageway (Contains element 33, See at least Figure 2, clearly illustrated); and a vent plug received within the vent opening (33); and wherein the vent plug has an opening extending along a length of the vent plug and in communication with the passageway so that high-pressure gas from the barrel communicating with the passageway can pass through the opening in the vent plug and out of the gas block assembly (See at least Paragraphs 0030-0032).
Fluhr discloses the claimed invention except for the specific location of the vent opening.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the vent opening positioned between the gas tube opening and the barrel opening such that portions of the passageway extending laterally away from the barrel opening to the gas tube opening are on opposing side of the vent opening and a first distance along the passageway from the barrel opening to the vent opening is less than a second distance along the passageway from the barrel opening to the gas tube opening, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 
Regarding claim 5, Fluhr further discloses wherein the vent plug is removably received within the vent opening (See at least Paragraphs 0030-0032).
Regarding claim 6, Fluhr further discloses wherein the vent plug is threadably received within the vent opening (See at least Paragraph 0030-0032).
Regarding claim 8, Fluhr further discloses wherein the vent opening extends from a forward surface of the gas block rearward to the passageway and wherein the gas tube opening extends from a rearward surface of the gas block forwardly to the passageway (See Figures, clearly illustrated).
Regarding claim 9, Fluhr discloses a gas block assembly for a firearm having a barrel (See at least Figure 2, clearly illustrated), comprising: a gas block defining a barrel opening configured to receive the barrel of the firearm (Contains element 10, See at least Figure 2, clearly illustrated), a gas tube opening (Contains element 15), a passageway extending laterally away from the barrel opening to the gas tube opening (See Figures, clearly illustrated), and a vent opening intersecting the passageway (Contains element 33, See at least Figure 2, clearly illustrated); and a vent plug received within the vent opening (33); and wherein the vent plug has an opening extending along a length of the vent plug and in communication with the passageway so that high-pressure gas from the barrel communicating with the passageway can pass through the opening in the vent plug and out of the gas block assembly (See at least Paragraphs 0030-0032).

Fluhr further discloses wherein the vent plug has a length sufficient to extend at least partially into the passageway when received within the vent opening (See Figures, clearly illustrated).
Regarding claim 10, Fluhr further discloses wherein the vent opening has a first cross-sectional dimension adjacent an outer surface of the gas block and a second cross-sectional dimension adjacent the passageway and intermediate the passageway and the first cross-sectional dimension; and wherein the second cross-sectional dimension is smaller than the first cross-sectional dimension (See at least Figure 2, clearly illustrated).
Regarding claim 11, Fluhr further discloses wherein the vent plug has a first end matching the first cross-sectional dimension and a second end matching the second cross- sectional dimension (See at least Figure 2, clearly illustrated).
Regarding claim 12, Fluhr further discloses wherein a portion of the vent opening having the first cross-sectional dimension of the vent opening is a threaded portion and a portion of the vent opening having the second cross-sectional dimension is free of threads (58/35, See at least Paragraph 0030-0031).
Regarding claim 13, Fluhr further discloses an upper assembly for a firearm, comprising: the gas block assembly of claim 4; an upper receiver; and a barrel attached to the upper receiver; wherein the gas block assembly is attached to the barrel (See Figures, clearly illustrated).
Regarding claim 14, Fluhr further discloses a firearm, comprising: the upper assembly of claim 13 attached to a lower assembly (Understood).
Regarding claim 15, Fluhr discloses a kit (See at least Paragraphs 0030-0032), comprising: a gas block assembly for a firearm having a barrel, comprising: a gas block defining a barrel opening configured to receive the barrel of the firearm, a gas tube opening, a passageway extending laterally away from the barrel opening to the gas tube opening, and a vent opening intersecting the passageway such that portions of the passageway extending laterally away from the barrel opening to the gas tube opening are on opposing sides of the vent opening and a first distance along the passageway from the barrel opening to the vent opening is less than a second distance along the passageway from the barrel opening to the gas tube opening; and a vent plug received within the vent opening; wherein the vent plug has an opening extending along a length 
Regarding claim 16, Fluhr further discloses wherein: the opening of the first vent plug has a minimum cross-sectional dimension; and the second vent plug has an orifice extending through the length thereof, the orifice of the second vent plug having a minimum cross-sectional dimension less than that of the opening of the first vent plug (See at least Paragraphs 0032, 0035-0036).
Regarding claim 17, Fluhr further discloses wherein: the second vent plug is free of an orifice extending through the length thereof (See at least Paragraphs 0032, 0035-0036).
Regarding claim 18, Fluhr further discloses wherein: the length of one of the first or second vent plugs is greater than the other (See at least Paragraphs 0032, 0035-0036).
Regarding claim 19, Fluhr further discloses wherein: the longer vent plug is free of an orifice (See at least Paragraphs 0032, 0035-0036).
Regarding claim 21, Fluhr discloses a gas block assembly for a barrel of a firearm, comprising: a gas block defining a barrel opening configured to receive the barrel of the firearm; and a threaded plug having an opening extending therethrough; wherein the gas block defines a passageway configured to receive high-pressure gas 
Regarding claim 22, Fluhr further discloses wherein the threaded plug is configured to reduce a hydraulic diameter of the passageway such that the passageway has a hydraulic diameter at the threaded plug that is less than a hydraulic diameter of the passageway at the barrel opening (See at least Paragraphs 0030-0036).
Regarding claim 23, Fluhr further discloses wherein an end of the opening of the threaded plug has a hexagonal cross-section (See Figure 2, clearly illustrated).
Response to Arguments
	In response to the applicant’s arguments that the reference fails to disclose the limitations added to the independent claims that “the portions of the passageway extending laterally away from the barrel opening to the gas tube are on opposing side of the vent opening”, the examiner offers the following:  The examiner agrees that a section 102 rejection of the claims based on the new 
In response to the applicant’s arguments with respect to the limitations of claim 9, that Fluhr does not disclose “wherein the vent plug has a length sufficient to extend at least partially into the passageway when received within the vent opening”, the examiner offers the following:  The claims do not specify the characteristics of the passageway and the term is sufficiently broad to encompass multiple openings, holes, pipes, etc. and given such ambiguity about the requirements for the passageway, the examiner maintains that the plug disclosed by Fluhr is located in the “passageway” as claimed and the rejection is maintained as provided above.
In response to the applicant’s arguments with respect to claim 12 that a portion of the plug is free of threads, the examiner offers the following:  The examiner noted that the plug is element 33 and from the figures, there is a portion of the plug 35 that does not appear to have external threads and would meet the claimed limitations, therefore, the rejection is maintained.  The examiner has amended the rejection to specifically point out the structure that meets the claimed limitations for additional clarity.
Note:  See In re Jung, 637 F.3d 1356 (Fed. Cir. 2011) which states “There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the reference or references relied upon…” (emphasis added).
Just as applicant’s claims are not so complex as to require applicant to provide reference characters in the claim that map each claimed element to applicant's figures, nor are they so complex as to require such mapping to the art.  Even though --claim mapping-- can be helpful when making overly complex rejections, with overly complex art, there is no actual requirement for --claim mapping-- in such cases, nor is the current case so overly complex to warrant such --claim mapping-- if there were such a requirement.  Even when using overly complex art that sets forth multiple inventions other than that claimed by applicant (not the case here), all that would be required is designating the particular part(s) relied on as nearly as practicable.  See 37 CFR 1.104 (c)(2).  
The rejections include clear notice of the grounds of rejection (i.e., the statutory basis and art being applied), thereby meeting the minimum requirements for a prima facie rejection and thereby transferring burden to applicant to produce conflicting evidence, convincing argument and/or amendment to overcome the rejections.    
However, since applicant's representative has indicated difficulty in identifying commonality between the art and claims the examiner has reworded the rejection in 
In response to the applicant’s arguments that Fluhr does not disclose a plug without an orifice, the examiner offers the following:  Applicants’ argument presumes stupidity rather than skill being ordinary in the art.  See In re Sovish, Moisson, and Selleslags, 226 USPQ 771.  Given the teachings of Paragraphs 0032, 0035, & 0036, a person of ordinary skill in the art would recognize that more or less openings could be provided especially since paragraph 0036 mentions the use of an adjustable valve that could readily be completely shut though there is no direct disclosure, a person of ordinary skill in the art would recognize such a possibility, therefore, the rejection is maintained.
In response to the applicant’s arguments with respect to the limitations of claim 22, that Fluhr does not disclose “reducing the hydraulic diameter of the passageway”, the examiner offers the following:  The claims do not specify the characteristics of the passageway and the term is sufficiently broad to encompass multiple openings, holes, pipes, etc. and given such ambiguity about the requirements for the passageway, the examiner maintains that the plug disclosed by Fluhr would reduce the “hydraulic diameter” of the “passageway” as claimed and the rejection is maintained as provided above.
In response to the applicant’s arguments that the obviousness rejection of the claims in light of Japiske case law is improper, the examiner offers the following:  The examiner notes that the teachings found in Japiske are that components can be moved around without affecting the given operation of the device itself, and the examiner indicated that a person of ordinary skill in the art would recognize that relocating the plug to a different location that did not affect the internal volume and did not change the size of the orifice in the plug, then the device disclosed by Fluhr would operate in the same manner as before with the same amount of pressure being applied to the gas system.  In other words, the location of the plug and orifice are not essential to the operation of the inventive design.  The examiner reviewed the teachings of Fluhr, especially at paragraph 0030 and does not find that the reference has disclosed the location of the plug being as shown in the figures to be critical to the overall design, only mentioning that insert is substantially coaxial with the main channel.  However, there were no indications that such an arrangement is necessary or required.  Additionally, the examiner has reviewed the applicant’s specification and has not found that the location of the plug and orifice is critical to the operation of the applicant’s invention, and changing the location would be reasonable to a person of ordinary skill in the art, therefore, the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C WEBER whose telephone number is (571)270-5377. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/Jonathan C Weber/Primary Examiner,
Art Unit 3641                                                                                                                                                                                                        
JONATHAN C. WEBER
Primary Examiner
Art Unit 3641